                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

DOMINGOS NOBREGA,                        )
a/k/a Shawn Alan Nobrega,                )
                                         )
             Petitioner                  )
                                         )
      v.                                 )      1:10-cr-00186-JAW
                                         )      1:15-cv-00134-JAW
                                         )
UNITED STATES OF AMERICA,                )
                                         )
             Respondent                  )


        ORDER ON MOTION TO CONSTRUE 28 U.S.C. § 2255 MOTION
               AS A SECOND OR SUCCESSIVE MOTION/
         RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

      In this action, Petitioner Domingos Nobrega, also known as Shawn Alan Nobrega,

has filed a motion for relief from final judgment, pursuant to Fed. R. Civ. P. 60(b).

(Motion, ECF No. 406.) Petitioner has also filed a motion to construe the Rule 60(b)

motion as an application to proceed with a second or successive 28 U.S.C. § 2255 motion

to vacate, set aside or correct his sentence. (Motion, ECF No. 411.)

      Following a review of Petitioner’s motions, the Government’s response, and the

record, I grant Petitioner’s motion (ECF No. 411) to construe the Rule 60(b) motion as an

application to proceed with a second or successive section 2255 motion. I recommend the

Court transfer Petitioner’s section 2255 motion (ECF No. 406) to the First Circuit.

             I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Following a jury trial in May 2011, Petitioner was convicted of being a felon in

possession of a firearm, pursuant to 18 U.S.C. §§ 922(g)(1), 924(a)(2). (Judgment,
ECF No. 228 at 1-2; Jury Verdict, ECF No. 98.) The Court sentenced Petitioner to a term

of 120 months in prison, the statutory maximum, based in part on the Court’s finding that

Petitioner’s armed standoff with law enforcement posed an extreme risk to both police and

the public; the Court imposed a term of three years of supervised release. (Sentencing Tr.,

ECF No. 245 at 67-68, 118; Judgment at 2-3.) The First Circuit affirmed the conviction

and sentence on appeal. (United States v. Nobrega, No. 12-1924 (1st Cir. May 20, 2014),

cert. denied, 135 S. Ct. 139 (2014).)

       The pending section 2255 motion (ECF No. 406) is Petitioner’s third such motion,

but it is the first that is subject to the gatekeeping requirements of section 2255(h).

The following is the relevant procedural history of the prior two section 2255 motions:

       In 2013, Petitioner filed a motion under Fed. R. Civ. P. 60(b); he later requested that

the Court construe the filing as a motion pursuant to 28 U.S.C. § 2255. (Motions,

ECF Nos. 259, 262.) The Court granted Petitioner’s request to construe the filing as a

section 2255 motion. (Order, ECF No. 266.) The Court dismissed the section 2255 motion

without prejudice so that Petitioner could file a section 2255 motion after the appeal of the

underlying criminal conviction was decided. (Recommended Decision, ECF No. 267 at 3;

Order Affirming, ECF No. 270.)

       In 2015, Petitioner filed a section 2255 motion (ECF No. 287), which the Court

concluded (consistent with its dismissal without prejudice of the prior section 2255 motion)

was not subject to the gatekeeping                provisions of 28 U.S.C. § 2255(h).

(Recommended Decision, ECF No. 369 at 4-5 n.2; Order Affirming, ECF No. 397.)

The Court denied the claims set forth in the motion (ECF No. 287), as well as the claims

                                              2
set forth in the following additional pleadings filed by Petitioner: ECF Nos. 335, 336, 380,

389. (Order Affirming, ECF No. 397 at 13.)

        Among the claims Petitioner asserted was a claim for relief under Johnson v. United

States, --- U.S. ---, 135 S. Ct. 2551 (2015); the Court stayed Petitioner’s Johnson claim

pending the Supreme Court’s decision in Beckles v. United States, --- U.S. ---, 137 S. Ct.

886 (2017). (Order granting stay, ECF No. 368; Order affirming recommended decision,

ECF No. 397 at 11-13.) Following the decision in Beckles, the Court lifted the stay and

denied the Johnson claim; the Court also denied a certificate of appealability.1 (Order,

ECF No. 397 at 13.)

        Petitioner then sought a certificate of appealability from the First Circuit, which

noted “[t]he case cannot go forward unless a certificate of appealability issues.” (Nobrega

v. United States, No. 18-1959, Order (1st Cir. Oct. 15, 2018).) The Court also noted that

the issue of whether it would grant a certificate of appealability had been submitted for

decision. (Id.) The First Circuit has not yet ruled on the issue. (First Circuit Docket

Record.)

                                          II.     DISCUSSION

        As Petitioner acknowledges (ECF No. 411 at 1), the claims set forth in the motion

captioned as a Rule 60(b) motion, docketed at ECF No. 406, are in substance section 2255

claims. The Court, therefore, construes the motion captioned as a Rule 60(b) motion as a


1
  Petitioner filed a motion to reconsider the denial of his section 2255 motion; the Court denied the motion
to reconsider. (Motion, ECF No. 402; Order, ECF No. 403.) The Court also denied Petitioner’s motion
for a certificate of appealability of the denial of the motion for reconsideration. (Motion, ECF No. 404;
Order, ECF No. 405.)


                                                     3
section 2255 motion. The motion is a second or successive section 2255 motion that is

subject to the gatekeeping requirements of 28 U.S.C. §§ 2244, 2255(h).

       This Court lacks jurisdiction to consider a second or successive section 2255 motion

unless the First Circuit has specifically authorized the Court to consider it.            Title

28 U.S.C. § 2244 applies to second or successive section 2255 motions, pursuant to section

2255(h).   Section 2244(b)(3)(A) states: “Before a second or successive application

permitted by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to consider the

application.” See also First Circuit Rule 22.1. The First Circuit has held: “We have

interpreted [section 2255(h)] as ‘stripping the district court of jurisdiction over a second or

successive habeas petition unless and until the court of appeals has decreed that it may go

forward.’” Trenkler v. United States, 536 F.3d 85, 96 (1st Cir. 2008) (quoting Pratt v.

United States, 129 F.3d 54, 57 (1st Cir. 1997)). A review of the record reveals no evidence

that Petitioner has applied to the First Circuit for permission and obtained permission to

file the pending second or successive motion. See 28 U.S.C. §§ 2244, 2255.

       Because the record lacks any evidence that the First Circuit has authorized Petitioner

to proceed on the pending motion, the Court is without jurisdiction to consider the merits

of the motion. First Circuit Rule 22.1(e) provides that if a second or successive section

2255 petition is filed in the district court without the required authorization from the




                                              4
First Circuit, the district court “will transfer the petition to the court of appeals pursuant to

28 U.S.C. § 1631 or dismiss the petition.”2

           Because Petitioner’s request for a certificate of appealability to permit an appeal

from the denial of his prior section 2255 motion is pending (as a separate matter) in the

First Circuit, and because some of the issues raised in the pending second or successive

section 2255 motion are potentially similar to the issues that would be addressed if the First

Circuit were to grant a certificate of appealability of the prior section 2255 decision

(including the Johnson issue), a transfer of the pending second or successive section 2255

motion to the First Circuit, rather than a dismissal of the motion, is appropriate.

                                                     III.      CONCLUSION

           Based on the foregoing analysis, I grant Petitioner’s motion (ECF No. 411) to

construe his motion for relief from a final judgment (ECF No. 406) as a second or

successive section 2255 motion. In addition, I recommend the Court transfer the pending



2
    Title 28 U.S.C. § 1631 states:

           Whenever a civil action is filed in a court as defined in section 610 of this title or an appeal, including
           a petition for review of administrative action, is noticed for or filed with such a court and that court
           finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such
           action or appeal to any other such court in which the action or appeal could have been brought at
           the time it was filed or noticed, and the action or appeal shall proceed as if it had been filed in or
           noticed for the court to which it is transferred on the date upon which it was actually filed in or
           noticed for the court from which it is transferred.

First Circuit Rule 22.1(e) states:

           If a second or successive § 2254 or § 2255 petition is filed in a district court without the requisite
           authorization by the court of appeals pursuant to 28 U.S.C. § 2244(b)(3), the district court will
           transfer the petition to the court of appeals pursuant to 28 U.S.C. § 1631 or dismiss the petition. If
           the petition is transferred, the petitioner must file a motion meeting the substantive requirements of
           Loc. R. 22.1(a) within 45 days of the date of notice from the clerk of the court of appeals that said
           motion is required. If the motion is not timely filed, the court will enter an order denying
           authorization for the § 2254 or § 2255 petition.


                                                                 5
section 2255 motion (ECF No. 406) to the First Circuit, pursuant to 28 U.S.C. § 1631 and

First Circuit Rule 22.1(e). I further recommend that the Court deny a certificate of

appealability pursuant to Rule 11 of the Rules Governing Section 2255 Cases because there

is no substantial showing of the denial of a constitutional right within the meaning of

28 U.S.C. § 2253(c)(2).

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

      Dated this 20th day of November, 2018.




                                             6
